IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40139
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

WILLIE JAMES BANKS, JR.,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:98-CR-156-ALL
                       --------------------
                           March 9, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Willie James Banks, Jr., was convicted by a jury of

possession of a firearm by a felon, possession with intent to

distribute marijuana, and using and carrying a firearm during and

in relation to a drug-trafficking crime.      On appeal, Banks

attacks the district court’s denial of the motion to suppress the

fruits of the stop and search of the vehicle he was driving.      In

reviewing a denial of a motion to suppress, we accept the

district court’s findings of fact unless clearly erroneous, but

review the ultimate conclusion as to the constitutionality of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40139
                                 -2-

law enforcement action de novo.   Ornelas v. United States, 517
U.S. 690, 699 (1996); United States v. Chavez-Villarreal, 3 F.3d
124, 126 (5th Cir. 1993).

     The district court found, based on a videotape of the stop,

that Banks was detained for eight minutes from the stop until he

consented to the search of the vehicle.    Banks makes no argument

that the district court’s findings were clearly erroneous in his

argument that he was detained “at length without probable cause

to arrest him, detain him further[,] or search the vehicle.”     The

district court’s finding that the one minute that elapsed between

the completion of the computer check and the request for consent

was diminimis is essentially a finding that consent to search was

requested withing the period in which Banks reasonably could have

been detained for the traffic stop.   Accordingly, there is no

constitutional problem as the detention did not exceeded the

scope of the initial traffic stop.    See United States v. Dortch,

199 F.3d 193, 200, modified on denial of reh’g, 203 F.3d 356 (5th

Cir. 2000).

     Banks argues that the Government failed to prove through

direct or circumstantial evidence that he knew that the drugs and

handgun were hidden in the stereo-speaker box in the trunk.    The

evidence is sufficient to support Bank’s convictions because the

jury could infer that Bank’s had knowledge of the marijuana and

firearm hidden in the vehicle from the evidence produced at

trial, including Bank’s testimony.    United States v. Jones, 185
F.3d 459, 464 (5th Cir. 1999), cert. denied, 121 S. Ct. 125

(2000).
                             No. 00-40139
                                  -3-

     Banks argues that he district court erred in it application

of the sentencing guidelines by increasing his offense level for

being a felon in possession of a firearm because of a prior

conviction for battery.    Banks admits that he was sentenced to 18

months of imprisonment on the battery charge in question.    Banks

does not argue that battery does not involve the use of physical

force against the person of another.    See U.S.S.G. §§ 2K1.2(a)

and 4B1.2(a).    Banks has not shown the district court erred in

counting this offense as a crime of violence and increasing his

offense level accordingly.

     AFFIRMED.